17-11367-cgm         Doc 106       Filed 09/09/19 Entered 09/09/19 12:34:44         Main Document
                                               Pg 1 of 1




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In Re:
                                                                 Chapter 13
JACOB JAMES MENSE,
                                                                 Case No. 17-11367-JLG-13

                                    Debtor.
-------------------------------------------------------x


                TRUSTEE’S REPORT OF UNCLAIMED DIVIDENDS


To: THE CLERK OF THE BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
    NEW YORK:

       Krista M. Preuss, Trustee of the estate of the above-named debtor, reports that the
following dividend is unclaimed over 90 days from the date of issuance:


CLAIMANT NAME & LAST KNOWN ADDRESS                               AMOUNT OF DIVIDEND

JACOB JAMES MENSE                                                $11,260.50
140 W 19TH STREET
APT. 6B
NEW YORK, NY 10011


       Trustee check number 624357 has been issued to the Clerk of the Court in the sum of
$11,260.50. This amount represents the total of the aforesaid unclaimed dividend.


Dated: September 9, 2019
       White Plains, New York


                                                           Respectfully submitted,
                                                           /s/ Krista M. Preuss
                                                           KRISTA M. PREUSS          JF
                                                           Standing Chapter 13 Trustee, SDNY
                                                           399 Knollwood Road, Suite 102
                                                           White Plains, NY 10603
                                                           (914) 328-6333
